El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal. .
Como consecuencia de nn auto de certiorari que libramos contra el Juez de Distrito de Ponce a instancia de la mer-cantil A. Grelabert y Co., S. en C., tenemos ante nosotros los autos originales del pleito que en aquella corte sigue dicha mercantil contra Remigio Morales y Eladio Burgos del que aparece, en lo necesario para resolver definitivamente sobre el auto expedido; que la demanda fué presentada en .30 de noviembre de 1918 alegándose en ella que Morales suscribió una obligación a favor de los demandantes de pagarles $1,616.88 el día primero de febrero de 1919 que garantizó Burgos como fiador y principal pagador mancomunada y so-lidariamente y que aunque el día del pago no había llegado, sin embargo después de haber sido suscrito el pagaré había quedado insolvente el deudor Morales y aunque Burgos tenía bienes, las relaciones poco cordiales entre ellos afectaba a dicho crédito por lo que pidió que Burgos fuera condenado a garantizar con hipoteca la expresada obligación.
Después de haber excepcionado los demandados dicha de-manda por el motivo de no aducir hechos determinantes de causa de acción y de haber sido embargados bienes de Bur-gos en cantidad mayor de $32,000 según declaración jurada suya, la demandante presentó demanda enmendada en 14 de diciembre siguiente en la que reprodujo los hechos expuestos *764en la anterior y agregó que el demandado Burgos trata de evadir el pago de la obligación que es base de la demanda realizando para ello actos tales como manifestaciones verba-les, tratando además de traspasar con ese fin sus bienes si-muladamente a terceras personas por lo que concluyó pidiendo también que constituyera hipoteca en garantía de dicha-obli-gación.
Esta segunda demanda también fué excepeionada por igual fundamento que la anterior el 7 de enero de 1919 y en 4 de febrero la demandante pidió permiso al juez para presentar una demanda suplementaria por haber vencido la obligación y habiéndole sido concedido el permiso radicó demanda en-mendada en la qu.e alegó los mismos hechos de la precedente y además que la obligación había vencido el primero de fe-brero de 1919 sin haberle sido pagada y pidió que la corte condenase a su pago a Remigio Morales y a Eladio Burgos.
Tan pronto fué radicada esta demanda enmendada pidie-ron los demandados que fuera eliminada, entre otros moti-vos, por que por ella se trataba de interpolar una nueva causa de acción en donde ninguna existía antes y porque no era posible alegar hechos que no existían cuando se comenzó la acción.
En tal estado los autos el 30 de abril de 1919 dictó la corte inferior tres resoluciones, una que no hace al caso ahora porque se refiere al levantamiento del embargo, y dos más que son de las que se queja la mercantil demandante, siendo éstas en, el sentido de que habiendo sido enmendadas la de-manda original y también la primera demanda enmendada, no había términos hábiles para resolver las excepciones opues-tas a dichas dos demandas y por la otra resolución ordenó la eliminación de la segunda demanda enmendada.
Aunque la peticionaria dedica la mayor parte de su ale-gato escrito a demostrar que tiene causa de acción para exi-gir que se le garantice su crédito prescindiremos de esa cues-tión pues no es la que tenemos que resolver ahora sino la *765de si hubo error en las dos resoluciones contra la que -se in-terpuso el auto de certiorari.
Considerando en primer término la resolución que ordenó la eliminación de la última demanda enmendada diremos que aunque las cortes de justicia deben ser liberales en permitir la enmienda de las alegaciones, sin embargo, no podemos de-clarar en este caso que la corté inferior baya lieclio tan mal uso de su facultad discrecional al no permitir la enmienda lieelia por la última demanda enmendada ordenando su eli-minación después de haber oído la moción en ese sentido de la parte contraria, que tengamos que anularla.
Eliminada, pues, esa demanda, quedó en vigor la excep-ción opuesta a la demanda anterior fundada en que no aduce hechos determinantes de causa de acción, cuestión cuya reso-lución sería académica ahora por no tener fin práctico al-guno ya que teniendo por objeto dicha demanda obtener ga-rantías para una obligación que no podía cobrarse por no estar vencida, de ella misma aparece que ahora ya está ven-cida dicha obligación de deber, y, por tanto, a nada condu-ciría resolver en estos momentos sobre la suficiencia de esa demanda que ha dejado de tener razón de ser por haber ocu-rrido el vencimiento de la obligación, por lo que no debemos anular la resolución que declaró que no había términos há-biles para resolver dicha excepción.
El auto de •certiorari que expedimos debe ser anulado.
Anulado el auto de certiorari, ordenando la devolución de los autos.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.